Exhibit 10.23

 

INDEMNITY DEED OF TRUST NOTE

(Reserve Parcel Note)

 

$7,235,315.07

 

Columbia, Maryland

 

 

November 14, 2003

 

FOR VALUE RECEIVED, CORPORATE OFFICE PROPERTIES, L.P., a Delaware limited
partnership (“Borrower”), promises to pay to the order of JOLLY KNOLLS, LLC, a
Maryland limited liability company (“Lender”; the Lender and any assignee or
other lawful owner of this Note being hereinafter called the “Holder”), at its
principal office in Columbia, Maryland, or at such other place or to such other
party as the holder hereof may from time to time designate, the principal sum of
Seven Million Two Hundred Thirty Five Thousand Three Hundred Fifteen and 07/100
Dollars ($7,235,315.07) (the “Principal Sum”), together with interest on the
unpaid Principal Sum, on the terms set forth in this Note.  Every word or term
in this Note that is capitalized for the purpose of indicating a particular
meaning and not specifically defined herein has the meaning set forth in the
Deed of Trust (hereinafter defined).

 

BORROWER FURTHER PROMISES, COVENANTS AND AGREES AS FOLLOWS:

 

1.             Definitions, Rules of Construction.

 

1.1           Definitions.  As used in this Note, the terms defined in the
preamble hereto shall have the respective meanings specified therein, and the
following terms, when used in this Note, shall have the definitions provided in
this Section 1:

 

“Additional Guaranty” means a Guaranty of even date herewith from COPT II, as
guarantor, to Lender, which is secured, in part, by the Deed of Trust.

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday.

 

“COPT II” means Jolly COPT II, LLC, a Maryland limited liability company, which
has the Borrower as its sole member.

 

“County” means Anne Arundel County, Maryland.

 

“Deed of Trust” means the Indemnity Deed of Trust, Assignment of Leases and
Rents and Security Agreement from COPT II, recorded

 

1

--------------------------------------------------------------------------------


 

or intended to be recorded in the Land Records of the County from Borrower to
Richard Rubin and Susan M. Wilkins, Trustees, covering, inter alia, certain real
property located in the County, as described therein (the “Property”).

 

“Default Rate” means an annual interest rate equal to the greater of (i) fifteen
percent (15%); and (ii) the rate of eight percent (8%) in excess of the “prime
rate” as announced from time to time in the “Money Rates” section of the Wall
Street Journal.

 

“Financing Statement” means the UCC-1 financing statement, perfecting Lender’s
security interest in those items secured by the Deed of Trust and required or
permitted to be perfected by a financing statement.

 

“Guaranty” means a Guaranty of even date herewith from Corporate Office
Properties Trust, as guarantor, to Lender.

 

“Loan Documents” means this Note, the Guaranty, the Additional Guaranty, the
Deed of Trust, the Financing Statement, the Declaration Regarding FAR dated as
of January 21, 2003 and recorded among the Land Records of the County at Liber
12452, folio 533, the Master FAR Declaration dated as of January 21, 2003 and
recorded among the Land Records of the County at Liber 12452, folio 546 and any
certificates, assignments, and other documents executed in connection herewith
or therewith, and all current and future supplements, amendments and attachments
thereto.

 

“Maturity Date” means December 31, 2007.

 

“Note” means this Indemnity Deed of Trust Note.

 

“Payment Address” is defined in Section 4 below.

 

1.2           Capitalized Terms.  Any capitalized term used herein and not
otherwise defined herein shall have the meaning given to such term in the Deed
of Trust.

 

1.3           Rules of Construction.  All references made (a) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, and (b) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well.

 

2.             Interest.  Commencing as of October 1, 2002 (which date is prior
to the date hereof) and continuing until repayment in full of all sums due
hereunder, the unpaid Principal Sum shall bear interest and be payable at the
rate of three percent (3 %) per annum.  All interest payable under the terms of
this Note shall be calculated on the basis of a 365-day year and the actual
number of days elapsed.

 

2

--------------------------------------------------------------------------------


 

3.             Payments, Maturity Date.

 

3.1           Payments.  The unpaid Principal Sum, together with interest
thereon at the rate provided above, shall be payable by Borrower to the Holder
in four (4) yearly installments in the following manner:

 

(i)            On or before November 14, 2004, a principal payment in the amount
of One Million Four Hundred Forty Seven Thousand Sixty Three and 00/100 Dollars
($1,447,063.00), together with accrued and unpaid interest on the Principal Sum;

 

(ii)           On or before November 14, 2005, a principal payment in the amount
of One Million Four Hundred Forty Seven Thousand Sixty Three and 00/100 Dollars
($1,447,063.00), together with accrued and unpaid interest on the unpaid
Principal Sum;

 

(iii)          On or before November 14, 2006, a principal payment in the amount
of One Million Four Hundred Forty Seven Thousand Sixty Three and 00/100 Dollars
($1,447,063.00), together with accrued and unpaid interest on the unpaid
Principal Sum;

 

(iv)          On or before November 14, 2007, a principal payment in the amount
of One Million Four Hundred Forty Seven Thousand Sixty Three and 00/100 Dollars
($1,447,063.00), together with accrued and unpaid interest on the unpaid
Principal Sum; and

 

(v)           On or before the Maturity Date, the remaining unpaid balance of
the Principal Sum, together with accrued and unpaid interest on the unpaid
Principal Sum, shall be due and payable.

 

3.2           Principal Curtailment.  If Borrower makes a principal payment to
Holder in excess of that required under Subsection 3.1 above, then such excess
principal payment shall be credited against the next principal payment
installment.

 

4.             Place and Time of Payment.  All payments of principal and
interest shall be made during regular business hours at the principal office of
Lender at 8815 Centre Park Drive, Suite 104, Columbia, Maryland 21045, or at
such other place as the Holder may from time to time designate in writing (the
“Payment Address”) and shall be made in coin or currency of the United States of
America, which at the time of payment is legal tender for the payment of public
or private debts.

 

5.             Security for Note.  This Note is given to evidence a loan in the
amount of the Principal Sum made to the Borrower by the Lender (the Borrower’s

 

3

--------------------------------------------------------------------------------


 

receipt of which is hereby acknowledged), and is secured by the Guaranty and the
Additional Guaranty.

 

6.             Application of Payments.  All payments made hereunder shall be
applied first to late charges or other sums owing to the Holder, next to accrued
interest, and then to principal.

 

7.             Prepayment.         The Borrower may prepay the unpaid Principal
Sum in whole or in part, at any time or from time to time, without premium or
penalty.

 

8.             Default.  If default be made in the payment of the whole or any
part of the debt evidenced hereby beyond any applicable notice and cure period,
or if an Event of Default (as defined in the Deed of Trust) be made in the
performance of any of the terms, agreements, covenants, or conditions contained
herein or contained in the Guaranty, Additional Guaranty or in any Loan
Document, then, in any of these events, the entire unpaid balance of the
Principal Sum due hereunder, plus all accrued interest, together with all other
sums evidenced hereby or secured by the Guaranty and/or Additional Guaranty,
shall, at the option of the holder hereof, at once become and be due and
payable, without notice to Borrower or any other person.

 

9.             Default Rate of Interest.  On default for ten (10) days after
written notice to Borrower in the payment of any installment of principal or
interest, or either (provided that Borrower shall not be entitled to more than
two notices of monetary default in any twelve month period), the entire unpaid
principal balance shall bear interest thereafter at the Default Rate.  Interest
at the Default Rate shall be payable with the payment of the overdue amount, and
otherwise shall be compounded on the first day of each and every calendar month
until paid in full.  Such interest calculation shall be made on the basis of a
365 day year.

 

10.           Late Charge.  Borrower covenants and agrees that if any sum
required hereunder or under the Deed of Trust should not be received by the
holder hereof within ten (10) days from its due date, a late charge of five
percent (5%) of such overdue payment, including principal and interest, may (in
addition to any other remedies provided for hereunder) be charged for the
purpose of defraying expenses incident to handling such delinquent payments.

 

11.           Payment of Costs.  If, after any default hereunder or under the
Deed of Trust, the Guaranty or the Additional Guaranty which continues beyond
any applicable notice and cure period, the Holder retains an attorney with
respect to any enforcement action which the Holder may be entitled to take,
including but not limited to, any suit or action, which is instituted to collect
any or all of the Principal Sum, any interest accrued thereon or any other sum
falling due under the provisions of this Note, or if this Note is placed in the
hands of an attorney for collection, the Borrower hereby agrees to pay all
reasonable costs thereby incurred by the Holder, including reasonable

 

4

--------------------------------------------------------------------------------


 

attorneys’ fees, all of which shall be added to and become part of the debt
evidenced hereby.

 

12.           Confessed Judgment. Upon the occurrence of a default in the
payment of the whole or any part of the debt evidenced hereby beyond any
applicable notice and cure period, or if an Event of Default (as defined in the
Deed of Trust) be made in the performance of any of the terms, agreements,
covenants, or conditions contained herein or contained in the Additional
Guaranty, the Deed of Trust or in any Loan Document, Borrower authorizes and
empowers any attorney or any clerk of any court of record in the United States
of America to appear on behalf of Borrower in any court having jurisdiction, in
one or more proceedings, or before any clerk thereof or other court official,
and TO CONFESS JUDGMENT AGAINST BORROWER, WITHOUT PRIOR NOTICE OR OPPORTUNITY OF
BORROWER FOR PRIOR HEARING, in favor of Lender or the Holder for and in the
amount of the unpaid Principal Sum, all interest accrued and unpaid thereon, all
other amounts due and payable by Borrower to Lender or the Holder under the
terms of this Note, court costs, expenses, and attorneys’ fees of five percent
(5%) of the total amount then due hereunder.  Notwithstanding the Lender’s right
to the attorneys’ fees described above in connection with any confession of
judgment proceeding, the Lender may only collect such actual reasonable
attorneys’ fees and expenses that are incurred by its counsel in connection
therewith, and upon payment of the amount of the judgment, including such actual
reasonable attorneys’ fees and expenses, the judgment shall be considered
satisfied.  Borrower waives and releases, to the extent permitted by applicable
law, the benefit of any and every statute, ordinance, rule of court and all
errors and all rights of exemption, appeal, stay of execution, inquisition,
other relief from the enforcement or immediate enforcement of a judgment or
related proceedings on a judgment, and other rights to which Borrower may
otherwise be entitled under the laws of the United States of America or of any
state or possession of the United States of America now in force or which may
hereafter be enacted.  The authority and power to appear for and enter judgment
against Borrower shall not be exhausted by one or more exercises thereof, or by
any imperfect exercise thereof, and shall not be extinguished by any judgment
entered pursuant thereto.  Such authority and power may be exercised on one or
more occasions, from time to time, in the same or different jurisdictions as
often as Lender or the Holder shall deem necessary or advisable, for all of
which this Note shall be sufficient authority.

 

13.           Commercial Loan.  Borrower stipulates and warrants that (a) the
loan evidenced hereby is a “commercial loan” within the meaning of Section
12-101(c) of the Commercial Law Article of the Annotated Code of Maryland, and
(b) all loan proceeds will be used for such commercial loan purpose.

 

14.           Severability.  If any provision (or any part of any provision)
contained in this Note shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note, but this Note shall be construed as if such invalid,
illegal or unenforceable provision (or part

 

5

--------------------------------------------------------------------------------


 

thereof) had never been contained herein, but only to the extent it is invalid,
illegal, or unenforceable.

 

15.           Governing Law; Jurisdiction; Service of Process.  Borrower hereby
acknowledges, consents and agrees (a) that the provisions of this Note and the
rights of all parties mentioned herein shall be governed by Maryland law and
interpreted and construed in accordance with such laws (excluding Maryland
conflict of laws), and (b) that the United States District Court for the
Northern District of Maryland, or any Maryland court of competent jurisdiction,
shall have jurisdiction in any proceeding instituted to enforce this Note, and
any objections to venue are hereby waived.  Borrower hereby consents to process
being served in any suit, action, or proceeding instituted in connection with
this Note by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to it at its address designated herein and
(b) serving a copy thereof upon John H. Gurley, Esquire, the agent hereby
designated and appointed by Borrower as Borrower’s agent for service of process.
Borrower irrevocably agrees that such service shall be deemed in every respect
to be effective service of process in any such suit, action, or proceeding.
Nothing in this Note shall affect the right of Lender to serve process in any
manner otherwise permitted by law and nothing in this Note will limit the right
of Lender otherwise to bring proceedings against Borrower in the courts of any
other appropriate jurisdiction or jurisdictions.

 

16.           Time of the Essence.  The Borrower agrees that time is strictly of
the essence hereof.

 

17.           Extensions.  The Maturity Date and/or any other date by which
payment is required to be made hereunder may be extended by the Holder from time
to time in its sole discretion, without in any way altering or impairing the
Borrower’s liability hereunder.

 

18.           Estoppel Certificates.  The Borrower agrees to furnish to the
Holder at any time and from time to time, within fifteen (15) days after written
request therefor, a written estoppel certificate, duly executed and
acknowledged, setting forth the amount then due under this Note, and whether any
claim, offset or defense then exists hereunder.

 

19.           Remedies Cumulative.  Each right, power, and remedy of Lender as
provided for in this Note or any of the other Loan Documents, or now or
hereafter existing under any applicable law or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Note or any of the other Loan Documents or now or hereafter
existing under any applicable law.  The exercise or beginning of the exercise by
Lender of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Lender of any or all such other rights,
powers or remedies.  No failure or delay by Lender to insist on the strict
performance of any term, condition, covenant or agreement of this Note or any of
the other Loan Documents, or to exercise any right, power or

 

6

--------------------------------------------------------------------------------


 

remedy consequent on a breach thereof, shall constitute a waiver of any such
term, condition, covenant, or agreement or of any such breach, or preclude
Lender from exercising any such right, power or remedy at a later time or
times.  No provision hereof may be waived or modified orally, but all such
waivers or modifications shall be in writing, expressly waiving or modifying
such provision and signed by the party against whom enforcement of any waiver or
modification is sought.

 

20.           Assignability.  This Note may be assigned by the Lender or any
subsequent Holder at any time and from time to time, and shall inure to the
benefit of and shall be enforceable by the Lender and its successors and assigns
and any other person to whom the Lender may grant an interest in the Borrower’s
obligations to the Lender, and shall be binding and enforceable against the
Borrower and the Borrower’s successors and assigns.

 

21.           Waiver of Jury Trial.  BORROWER, ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS, WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ALL RIGHT
TO TRIAL BY JURY OF ANY AND ALL CLAIMS ARISING UNDER THIS NOTE, THE DEED OF
TRUST, OR ANY OTHER DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION, DIRECTLY OR
INDIRECTLY, WITH THIS LOAN TRANSACTION, AND ANY AND ALL CLAIMS ARISING UNDER
COMMON LAW OR UNDER ANY STATUTE OF ANY STATE OR THE UNITED STATES OF AMERICA,
WHETHER ANY SUCH CLAIMS BE NOW EXISTING OR HEREAFTER ARISING, NOW KNOWN OR
UNKNOWN.  IN MAKING THIS WAIVER BORROWER ACKNOWLEDGES AND AGREES THAT ANY AND
ALL CLAIMS MADE BY THE HOLDER OF THIS NOTE AGAINST THE BORROWER AND ALL CLAIMS
MADE BY BORROWER AGAINST THE HOLDER OF THIS NOTE SHALL BE HEARD BY A JUDGE OF A
COURT OF PROPER JURISDICTION AND SHALL NOT BE HEARD BY A JURY.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, AND THE BORROWER
HEREBY REPRESENTS AND WARRANTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT.  THE BORROWER FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

7

--------------------------------------------------------------------------------


 

Signature Appears on Next Page

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Deed of Trust Note on the day and
year first above written, intending it to be a sealed instrument.

 

WITNESS:

 

BORROWER:

 

 

 

 

 

CORPORATE OFFICE PROPERTIES,

 

 

L.P.

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust,

 

 

 

general partner

 

 

 

 

 

 

 

 

/s/ Stephanie L. Shack

 

 

By:

/s/ Roger A. Waesche, Jr.

(SEAL)

 

 

Name:

Roger A. Waesche, Jr.

 

 

 

Title:

Senior Vice President

 

 

STATE OF MARYLAND

)

 

 

)

TO WIT:

CITY/COUNTY OF

)

 

 

I HEREBY CERTIFY that on November 14, 2003, before me, a Notary Public of the
State of Maryland, personally appeared Roger A. Waesche, Jr., who acknowledged
himself/herself to be the Sr. VP of Corporate Office Properties Trust, a
Maryland corporation, general partner of Corporate Office Properties, L.P., a
Delaware limited partnership, and that he/she as such officer, being authorized
so to do, executed the foregoing instrument on behalf of the corporation acting
in its capacity as general partner of the limited partnership.

 

WITNESS my hand and Notarial Seal.

 

 

 

/s/ Robert N. Cantor

 

 

Notary Public

 

 

My Commission Expires: 11/1/04

 

 

 

 

 

[SEAL]

 

9

--------------------------------------------------------------------------------